Mr. Justice Beckwith delivered the opinion of the Court: An established rule of practice in this State requires decrees in chancery, directing the sale of real estate for the non-payment of money, to give at least ninety days for its payment where there is no right of redemption from the sale. 24 Ill. 551; 27 id. 497; ib. 23; 28 id. 457. A decree in a suit to enforce a mechanic’s lien should not be rendered for a larger sum than is claimed by the petition, and interest from the time it was filed, where it asserts no claim for interest. 29 Ill. 500; 17 How. 17. In other respects the decree of the court below was correct. It will be reversed and the cause remanded. Decree reversed.